        2:18-cv-02161-SEM-EIL # 47           Page 1 of 30                                           E-FILED
                                                                    Thursday, 31 January, 2019 11:12:57 AM
                                                                               Clerk, U.S. District Court, ILCD


                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE CENTRAL DISTRICT OF ILLINOIS
                                URBANA DIVISION


                                             )
MARIA OFELIA HINOJOSA; FRANCISCO             )
HINOJOSA; MARIA DOLORES                      )
RODRIGUEZ, individually and as next friend   )
       1
of F.R. and J.A.R.; DALILA RODRIGUEZ;        )
YOLANDA SALAZAR; ENRIQUE SALAZAR )
ERNESTO BETANCOURT; BLANCA                   )
VALENCIA, individually and as next friend of )
Y.V.; SERGIO VALENCIA; and MARIA             )
JOSE VALENCIA                                ) Case No. 2018-cv-2161-CSB-EIL
                                             )
                  Plaintiffs                 )
                      v.                     )
                                             ) JURY TRIAL DEMANDED
GOLDEN MEADOWS, LLC; J & S                   )
AGRICULTURE CREW, LLC; CENTRAL               )
ILLINOIS PRODUCTION, LLC; SONIA              )
MUÑOZ, individually; and JUAN MUÑOZ,         )
individually;                                )
                                             )
                 Defendants.                 )
                                             )

                               FIRST AMENDED COMPLAINT

       Maria Ofelia Hinojosa, Francisco Hinojosa, Maria Dolores Rodriguez, F.R., J.A.R.,

Dalila Rodriguez, Gloria Angelica Rodriguez, David Rodriguez, Yolanda Salazar, Enrique

Salazar, Ernesto Betancourt, Blanca Valencia, Y.V., Sergio Valencia, and Maria Jose Valencia

collectively, “Plaintiffs”), file their complaint against Golden Meadows, LLC (“Golden




1
  In accordance with Fed. R. Civ. P. 5.2, the Plaintiffs who are minors are identified by their
initials.
                                                 1
       2:18-cv-02161-SEM-EIL # 47            Page 2 of 30



Meadows”), Central Illinois Production, LLC (“CIP”), J & S Agriculture Crew LLC (“J & S”),

Sonia Muñoz, and Juan Muñoz (collectively, “Defendants”) and state as follows:

                               I. PRELIMINARY STATEMENT

       1.      Plaintiffs, who are migrant farm workers, and their family members, bring this

action for damages and declaratory relief against the workers’ former employers and farm labor

contractors for, among other things, failing to pay the workers what they were owed and

requiring them to live in overcrowded, unsanitary, and otherwise substandard conditions.

Defendants violated Plaintiffs’ rights under the Migrant and Seasonal Agricultural Worker

Protection Act (“AWPA”), 29 U.S.C. §§ 1801 et seq., the Fair Labor Standards Act (“FLSA”),

29 U.S.C. §§ 201 et seq.; the Illinois Minimum Wage Law (“IMWL”), 820 ILCS §§ 105/1 et

seq.; the Illinois Wage Payment and Collection Act (“IWPCA”), 820 ILCS §§ 115/1 et seq.; the

Illinois Field Sanitation Act (“IFSA”), §§ 210 ILCS 105/1 et. seq.; the Illinois Migrant Labor

Camp Law (“IMLCL”), 210 ILCS §§ 110/1 et seq., and state contract law. In particular,

Defendants 1) failed to comply with the disclosure, recordkeeping, housing, wage statement,

wage payment and working arrangement provisions of AWPA; 2) failed to pay Plaintiffs at least

the federally-mandated or Illinois-mandated minimum wage for all hours worked in violation of

the FLSA and the IMWL, respectively; 3) failed to pay Plaintiffs for all earned wages at the rate

agreed to by the parties in violation of the IWPCA; 4) failed to comply with the drinking water

and toilet facility provisions of IFSA; 5) failed to comply with the camp site and sanitary facility

provisions of IMLCL; and 6) breached their employment contracts with Plaintiffs.

       2.      Plaintiffs seek an award of money damages and declaratory and injunctive relief,

statutory and/or actual damages, attorneys’ fees, and pre- and post-judgment interest to make

them whole for the damages they suffered due to Defendants’ violations of the law. Plaintiffs


                                                 2
        2:18-cv-02161-SEM-EIL # 47               Page 3 of 30



also seek declaratory and injunctive relief to ensure that others are not subject to similar practices

in the future.

                              II.     JURISDICTION AND VENUE

        3.       This Court has subject matter jurisdiction based on federal question jurisdiction

pursuant to 28 U.S.C. §§ 1331, 1337 and 29 U.S.C. §§ 1854(a) (covering claims arising under

AWPA), and 29 U.S.C. § 216(b) (covering claims arising under FLSA).

        4.       This Court has supplemental jurisdiction pursuant to 28 U.S.C. § 1367 over

Plaintiffs’ claims arising under state law because these claims are so related to the federal claims

that they form part of the same case or controversy.

        5.       This Court is empowered to issue a declaratory judgment pursuant to 28 U.S.C.

§§ 2201–2202.

        6.       This Court is empowered to issue injunctive relief pursuant to 29 U.S.C. §

1854(c)(1).

        7.       Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2) and 29

U.S.C. § 1854(a), as a substantial number of the facts and events giving rise to Plaintiffs’ claims

occurred in this judicial district and as Defendants are incorporated under the laws of Illinois and

transacted business within this jurisdiction. Plaintiffs bring this Complaint in the Urbana

Division, because the events giving rise to their claims occurred in Vermillion County. See

CDIL-LR 40.1(D), (F).

                                          III.     PARTIES

A.           Plaintiffs

        8.       During the relevant period, Plaintiffs, Maria Ofelia Hinojosa, Francisco Hinojosa,

Maria Dolores Rodriguez, Dalila Rodriguez, J.A.R., Gloria Angelica Rodriguez, David


                                                    3
       2:18-cv-02161-SEM-EIL # 47            Page 4 of 30



Rodriguez, Blanca Valencia, Maria Jose Valencia, Sergio Valencia, Ernesto Betancourt, and

Enrique Salazar (hereinafter “Agricultural Worker Plaintiffs”):

              a.       worked in agricultural employment;

              b.       were required to be absent overnight from their permanent places of

              residence to perform work for Defendants;

              c.       had permanent places of residence outside of Illinois, the state where they

              worked for Defendants;

              d.       were “migrant agricultural workers” within the meaning of the AWPA, 29

              U.S.C. § 1802(8)(A);

              e.       were “employed” by Defendants within the meaning of the AWPA, 29

              U.S.C. § 1802(5);

              f.       were “migrant workers” within the meaning of the IMLCL, 210 ILCS

              110/2;

              g.       were “agricultural workers” within the meaning of the IFSA, 210 ILCS

              105/2(b);

              h.       handled seed corn that moved in interstate commerce; and

              i.       were “employees” of Defendants as that term is defined by the FLSA, 29

              U.S.C. § 203(e)(1), the IMWL, 820 ILCS 105/3(d) and the IWPCA, 820 ILCS

              115/2.

       9.     During the relevant period, Plaintiff Yolanda Salazar:

              a.       was a non-agricultural worker who was subjected to substandard housing

              conditions while living with her agricultural worker family member in housing

              provided by Defendants. 29 U.S.C. § 1823(a); Hernandez v. Ruiz,


                                                 4
        2:18-cv-02161-SEM-EIL # 47            Page 5 of 30



               b.       812 F. Supp. 734, 737 (S.D. Tex. 1993);

               c.       worked providing housekeeping services in housing for Defendants;

               d.       was required to be absent overnight from her permanent place of residence

               to perform work for Defendants;

               e.       had a permanent place of residence outside of Illinois, the state where she

               worked for Defendants; and

               f.       was an “employee” of Defendants as that term is defined by the FLSA, 29

               U.S.C. § 203(e)(1), the IMWL, 820 ILCS 105/3(d), and the IWPCA, 820 ILCS

               115/2.

        10.    During the relevant period, F.R. and Y.V. (hereinafter “Non-Agricultural Worker

Plaintiffs”), were family members of agricultural workers who were subjected to substandard

housing conditions while living with that family member in housing provided by Defendants. 29

U.S.C. § 1823(a); Hernandez v. Ruiz, 812 F. Supp. 734, 737 (S.D. Tex. 1993). The Non-

Agricultural Worker Plaintiffs had the following familial relationships with Agricultural Worker

Plaintiffs:

               a. F.R. is the child of Maria Dolores Rodriguez;

               b. Y.V. is the child of Blanca Valencia.

B.      Defendants

        11.    Within the relevant time period, Defendants Golden Meadows and CIP have done

business within the judicial district.

        12.    Within the relevant time period, Defendants Golden Meadows and CIP have

functioned as a joint enterprise. For example:




                                                  5
2:18-cv-02161-SEM-EIL # 47          Page 6 of 30



     a.       Defendants share a principal office, 3274 E. 800 N. Road, Fairmont, IL

     61841;

     b.       Defendant Golden Meadows is a Limited Liability Corporation that is

     currently manager managed by defendant Central Illinois Production LLC;

     c.       Defendant CIP LLC is the sole manager of Defendant Golden Meadows;

     d.       Golden Meadows LLC was created in 2004 with its sole member being

     Trisler Seeds Farms, Inc.;

     e.       Upon information and belief, at the time of the creation of Golden

     Meadows LLC, Trisler Seeds, Inc.’s sole shareholder and President was Julie

     Trisler Catlett;

     f.       CIP LLC was created in 2006 with its sole member being Trisler Seeds

     Inc.;

     g.       In 2006, Trisler Seeds, Inc. and CIP, LLC merged into CIP, LLC;

     h.       Currently, Defendant CIP is a limited Liability Corporation that is

     manager managed by Julie Trisler Catlett and T.J. Hale;

     i.       Julie Trisler Catlett is the President of CIP, LLC;

     j.       Upon information and belief, Defendants Golden Meadows and CIP

     operate under a common business purpose to produce hybrid seed corn;

     k.       Defendant Golden Meadows has one employee: Mark Puzey;

     l.       Defendants CIP has two employees: Mark Puzey and Julie Trisler Catlett;

     m.       Defendants Golden Meadows and CIP share a general manager, Mark

     Puzey;




                                        6
2:18-cv-02161-SEM-EIL # 47           Page 7 of 30



      n.      Defendant CIP contracts with Defendant Golden Meadows to provide

      rogueing and detasseling services to fields managed or owned by CIP, LLC;

      o.      Since 2012, Mark Puzey is the only person with the legal authority to enter

      into any contracts on behalf of CIP and Golden Meadows;

      p.      On information and belief, Mark Puzey is the sole person that determined

      the labor needs and entered into farm labor contracts on behalf of Golden

      Meadows; and

      q.      Mark Puzey is the sole person that inspected fields during the growing

      season on behalf of CIP, LLC.

13.   During the relevant period of time, Defendant Golden Meadows:

      a.      has been a corporation organized under the laws of the State of Illinois;

      b.      has conducted business in Illinois and within this judicial district;

      c.      has engaged in the selection, development, growing, and conditioning of

      hybrid seed corn;

      d.      was an “agricultural employer” within the meaning of the AWPA, 29

      U.S.C. § 1802(2);

      e.      has been an “enterprise” as defined by in Section 3(r)(1) of the FLSA, 29

      U.S.C. § 203(r)(1), and is an enterprise engaged in commerce, or in the

      production of goods for commerce, within the meaning of § 3(s)(1)(A) of the

      FLSA;

      f.      has had two or more employees that have handled seed corn which has

      moved in interstate commerce;




                                         7
2:18-cv-02161-SEM-EIL # 47          Page 8 of 30



      g.     has, at all relevant times, had annual gross volume sales made or business

      done in excess of $500,000;

      h.     has been an “employer” as that term is defined by the FLSA, 29 U.S.C. §

      203(d), the IMWL, 820 ILCS 105/3(c) and the IWPCA, 820 ILCS 115/1 et seq.;

      and

      i.     has jointly been an “employer” as that term is defined by AWPA, 29

      U.S.C. § 1802(2); the FLSA, 29 U.S.C. § 203(d), the IMWL, 820 ILCS 105/3(c)

      and the IWPCA, 820 ILCS 115/1 et seq.

14.   During the relevant period of time, Defendant CIP:

      a.     has been a corporation organized under the laws of the State of Illinois;

      b.     has conducted business in Illinois and within this judicial district;

      c.     has engaged in the selection, development, growing, and conditioning of

      hybrid seed corn;

      d.     is the sole manager of Golden Meadows;

      e.     was an “agricultural employer” within the meaning of the AWPA, 29

      U.S.C. § 1802(2);

      f.     has been an “enterprise” as defined by in § 3(r)(1) of the FSLA, 29 U.S.C.

      § 203(r)(1), and is an “enterprise engaged in commerce, or in the production of

      goods for commerce,” within the meaning of § 3(s)(1)(A) of the FLSA, 29 U.S.C.

      § 203(s)(1)(A);

      g.     has had two or more employees that have handled seed corn which has

      moved in interstate commerce;




                                        8
2:18-cv-02161-SEM-EIL # 47          Page 9 of 30



      h.     has, at all relevant times, had annual gross volume sales made or business

      done in excess of $500,000;

      i.     has been an “employer” as that term is defined by the FLSA, 29 U.S.C. §

      203(d), the IMWL, 820 ILCS 105/3(c) and the IWPCA, 820 ILCS 115/1 et seq.;

      and

      j.     has jointly been an “employer” as that term is defined by AWPA, 29

      U.S.C. § 1802(2), the FLSA, 29 U.S.C. § 203(d), the IMWL, 820 ILCS 105/3(c)

      and the IWPCA, 820 ILCS 115/1 et seq.

15.   During the relevant period of time, Defendant J & S:

      a.     has been a corporation organized under the laws of the State of Illinois;

      b.     has conducted business in Illinois and within this judicial district;

      c.     has been registered with the United States Department of Labor as a “farm

      labor contractor” within the meaning of the AWPA, 29 U.S.C. § 1802(7), and

      acted as a farm labor contractor within the meaning of the AWPA;

      d.     has engaged in farm labor contracting activity within the meaning of the

      AWPA, 29 U.S.C. § 1802(6);

      e.     has been an “enterprise” as defined in § 3(r)(1) of the FSLA, 29 U.S.C. §

      203(r)(1), and is an enterprise engaged in commerce, or in the production of

      goods for commerce, within the meaning of § 3(s)(1)(A) of the FLSA, 29 U.S.C.

      § 203(s)(1)(A);

      f.     has had two or more employees that have handled seed corn which has

      moved in interstate commerce;




                                        9
2:18-cv-02161-SEM-EIL # 47          Page 10 of 30



      g.     has, at all relevant times, had annual gross volume sales made or business

      done in excess of $500,000;

      h.     has been an “employer” as that term is defined by the FLSA, 29 U.S.C. §

      203(d), the IMWL, 820 ILCS 105/3(c) and the IWPCA, 820 ILCS 115/1 et seq.;

      and

      i.     has jointly been an “employer” as that term is defined by AWPA, 29

      U.S.C. § 1802(2), the FLSA, 29 U.S.C. § 203(d), the IMWL, 820 ILCS 105/3(c)

      and the IWPCA, 820 ILCS 115/1 et seq.

16.   At all relevant times, Defendant Sonia Muñoz:

      a.     has been a natural person residing in Vermillion County, Illinois;

      b.     has conducted business in Illinois and within this judicial district;

      c.     is one of two managers of Defendant J & S;

      d.     was registered with the United States Department of Labor as a “farm

      labor contractor” within the meaning of the AWPA, 29 U.S.C. § 1802(7), and

      acted as a farm labor contractor within the meaning of the AWPA;

      e.     has engaged in farm labor contracting activity within the meaning of the

      AWPA, 29 U.S.C. § 1802(6);

      f.     has been an “employer” as that term is defined by the FLSA, 29 U.S.C. §

      203(d), the IMWL, 820 ILCS 105/3(c) and the IWPCA, 820 ILCS 115/1 et seq.;

      and

      g.     has jointly been an “employer” as that term is defined by AWPA, 29

      U.S.C. § 1802(2), the FLSA, 29 U.S.C. § 203(d), the IMWL, 820 ILCS 105/3(c)

      and the IWPCA, 820 ILCS 115/1 et seq.


                                       10
        2:18-cv-02161-SEM-EIL # 47         Page 11 of 30



        17.   At all relevant times, Defendant Juan Muñoz:

              a.     has been a natural person residing in Vermillion County, Illinois;

              b.     has conducted business in Illinois and within this judicial district;

              c.     is one of two managers of J & S;

              d.     was registered with the United States Department of Labor as a “farm

              labor contractor” within the meaning of the AWPA, 29 U.S.C. § 1802(7), and

              acted as a farm labor contractor within the meaning of the AWPA;

              e.     has engaged in farm labor contracting activity within the meaning of the

              AWPA, 29 U.S.C. § 1802(6);

              f.     has been an “employer” as that term is defined by the FLSA, 29 U.S.C. §

              203(d), the IMWL, 820 ILCS 105/3(c) and the IWPCA, 820 ILCS 115/1 et seq.;

              and

              g.     has jointly been an “employer” as that term is defined by AWPA, 29

              U.S.C. § 1802(2), the FLSA, 29 U.S.C. § 203(d), the IMWL, 820 ILCS 105/3(c)

              and the IWPCA, 820 ILCS 115/1 et seq.

                             IV.     STATEMENT OF FACTS

                                Defendants’ Business Model

        18.   Golden Meadows engages in the selection, development, growing and

conditioning of hybrid seed corn. CIP is the sole manager of Golden Meadows. CIP and Golden

Meadows share a principal office, 3274 E. 800 N. Rd. Fairmont, IL 61841.

        19.   Detasseling is a necessary and important step in the production of hybrid seed

corn.

        20.   Detasseling must occur at a specific time during the growing season.


                                               11
       2:18-cv-02161-SEM-EIL # 47             Page 12 of 30



       21.     Defendants recruited and employed the Agricultural Worker Plaintiffs to perform

detasseling work for them.

       22.     Golden Meadows and CIP authorized and utilized the services of Defendant J & S

and Defendants Sonia Muñoz and Juan Muñoz (collectively, “J&S Defendants”) as farm labor

contractors to recruit and hire workers for agricultural employment at Golden Meadows and

CIP’s agricultural operation in Danville, Illinois, as well as to transport, supervise, instruct and

house those workers.

       23.     At all times relevant J&S Defendants acted as agents for Golden Meadows and

CIP and acted within the scope of their agency.

       24.     J & S is in the business of recruiting and hiring agricultural workers to perform

work at farms. Sonia Muñoz and Juan Muñoz are registered managers of J & S.

       25.     In conducting the recruitment of the Agricultural Worker Plaintiffs and Ms.

Salazar, J&S Defendants had direct contact with them while acting on behalf of and as agents of

Golden Meadows and CIP.

       26.     Golden Meadows and CIP authorized J&S Defendants to recruit the Plaintiffs and

authorized them to take actions needed to accomplish this purpose, including providing them

with information concerning their transportation, housing, meals, and pay rates.

       27.     In 2015, in the state of Texas, J&S Defendants recruited Plaintiffs Enrique Salazar

and Ernesto Betancourt in person to work in Defendants Golden Meadows and CIP’s seed corn

operations.

       28.     Plaintiff Yolanda Salazar was recruited in person in Texas by J&S Defendants

and employed to perform housekeeping services in housing offered and owned or controlled by

Defendants.

       29.     In 2015, while Plaintiffs Maria Ofelia Hinojosa and Francisco Hinojosa were in
                                                  12
       2:18-cv-02161-SEM-EIL # 47              Page 13 of 30



       30.    Texas, J&S Defendants recruited them by phone to work in Defendants Golden

Meadows and CIP’s seed corn operations in Illinois.

       31.    In 2015, while Plaintiffs Maria Dolores Rodriguez, J.A.R., Dalila Rodriguez,

       32.    Gloria Angelica Rodriguez, David Rodriguez, Blanca Valencia, Maria Jose

Valencia, and Sergio Valencia were in Michigan, J&S Defendants spoke to them about working

in Defendants Golden Meadows and CIP’s seed corn operations in Illinois.

       33.    Agricultural Worker Plaintiffs worked on land owned, controlled, or under

contract to Golden Meadows and CIP.

       34.    Plaintiff Yolanda Salazar worked providing housekeeping services in housing

which Defendants provided to all Plaintiffs.

       35.    Golden Meadows and CIP told J&S Defendants when the corn in the fields had to

be detasseled and set minimum expectations for how the work would be completed.

       36.    Golden Meadows and CIP had the power to instruct crews through their agent

J&S Defendants to re-do work in particular fields.

       37.    Golden Meadows and CIP inspected fields detasseled by the crews of workers

that J&S Defendants had recruited.

       38.    Golden Meadows and CIP controlled the access to fields used for detasseling by

crews of workers that J&S Defendants had recruited.

                               Working Arrangement Violation

       39.    The Parties established working arrangements based upon the promises made by

Defendants to Plaintiffs and Plaintiffs’ acceptance and reliance upon such information within the

meaning of AWPA.

       40.    Defendants’ employment offer required all Plaintiffs to be absent from their

permanent places of residence in Texas.
                                                  13
       2:18-cv-02161-SEM-EIL # 47             Page 14 of 30



        41.    Defendants’ employment offer included free housing that complied with all

federal and state requirements, for all Plaintiffs.

        42.    At the time of recruitment, Defendants promised Agricultural Worker Plaintiffs

and Plaintiff Yolanda Salazar a minimum of 6 weeks of work at a rate of $8.25 per hour.

        43.    Agricultural Worker Plaintiffs and Plaintiff Yolanda Salazar accepted the offer of

employment with Defendants.

        44.    Agricultural Worker Plaintiffs and Plaintiff Yolanda Salazar were at all times

ready to comply with the terms and conditions of the working arrangements and employment

contracts and did comply.

        45.    As a result of the Defendants’ offer of work and Agricultural Worker Plaintiffs’

and Plaintiff Yolanda Salazar’s acceptance, Plaintiffs travelled to Danville, Illinois, incurring

travel expenses.

        46.    The employment contract between Defendants and the Agricultural Worker

Plaintiffs included, among other things, the following:

               a.      work in the Danville, Illinois area detasseling hybrid seed corn that would

               start on or about July 1, 2015 and last roughly 6 weeks;

               b.      $8.25 per hour of work; and

               c.      free housing.

       47.     The employment contract between Defendants and Plaintiff Yolanda Salazar

included, among other things, the following:

               a.      work in Danville, Illinois area providing housekeeping service in the

               migrant housing operated by Defendants that would start on or about July

               1, 2015 and last roughly 6 weeks;

               b.      $8.25 per hour of work; and
                                                  14
        2:18-cv-02161-SEM-EIL # 47             Page 15 of 30



                  c.     free housing.

        48.       Defendants failed to meet the terms of these working arrangements by, among

other things, doing the following:

                  a.     not employing Agricultural Worker Plaintiffs and Plaintiff Yolanda

                  Salazar for the agreed-upon 6 weeks, as described more fully below;

                  b.     not paying Agricultural Worker Plaintiffs and Plaintiff Yolanda Salazar

                  $8.25 for all hours worked, as described more fully below; and

                  c.     providing substandard housing, in violation of AWPA, as described more

                  fully below.

                                    AWPA Disclosure Violations

        49.       Defendants failed to provide written disclosures of the terms and conditions of

employment to the Agricultural Worker Plaintiffs in each worker’s native language, or failed to

provide the written disclosures at all, in violation of AWPA.

        50.       Defendants failed to provide the Agricultural Worker Plaintiffs with a copy of the

written disclosures to keep, in violation of AWPA.

                                           Wage Violations

        51.       As described above, Defendants promised to pay all Plaintiffs a rate of $8.25 per

hour.

        52.       Pay stubs, when provided, did not accurately reflect all hours actually worked by

all Plaintiffs.

        53.       Defendants failed to make, keep, and/or preserve adequate pay and time records.

        54.       Defendants had a practice of not paying Plaintiffs for all time worked.

        55.       Specifically, Defendants consistently failed to pay all Plaintiffs for approximately

20 hours of work per week.
                                                   15
       2:18-cv-02161-SEM-EIL # 47             Page 16 of 30



        56.    Additionally, Defendants failed to pay Plaintiff Yolanda Salazar for seven (7) full

days of work performed.

        57.    Defendants’ failure to pay all Plaintiffs for all hours worked resulted in a failure

to pay Plaintiffs a least the federally mandated and Illinois mandated minimum wage for all time

worked during individual work weeks.

        58.    Defendants’ failure to pay Plaintiffs for all hours worked resulted in Defendants’

failure to pay Plaintiffs for all hours worked at the rate agreed to by the parties in violation of the

Migrant and Seasonal Agricultural Worker Protection Act and the Illinois Wage Payment and

Collection Act.
                                On the Field Working Conditions

        59.    During the course of Plaintiffs’ employment, Defendants failed to provide all

Agricultural Worker Plaintiffs with access to potable drinking water on the field which state law

requires Defendants to provide.

        60.    Defendants provided the Agricultural Worker Plaintiffs with dirty drinking water,

containing particles of unknown substances.

        61.    Defendants gave the Agricultural Worker Plaintiffs drinking water that did not

meet public health and sanitation standards and practices.

        62.    Defendants failed to give the Agricultural Worker Plaintiffs at least one gallon of

water per day, as required by law.

        63.    On multiple days, J&S Defendants denied the Agricultural Worker Plaintiffs

access to drinking water while working.

        64.    On days when they were permitted to drink water while working, J&S Defendants

denied Agricultural Worker Plaintiffs a reasonable amount of time to drink the water.




                                                  16
       2:18-cv-02161-SEM-EIL # 47            Page 17 of 30



       65.     When Defendants provided water, they regularly failed to provide enough cups

for each of the Agricultural Worker Plaintiffs, causing them to have to share cups.

       66.     Defendants provided inadequate field toilets. Defendants provided one truck that

had only two toilets that all Agricultural Worker Plaintiffs had to share among themselves and

all other workers.

       67.     These inadequate field toilets were dirty and unsanitary.

       68.     Defendants failed to provide toilet paper in the field toilets.

       69.     Defendants kept the field toilet truck over one-quarter-mile away from

Agricultural Worker Plaintiffs’ work sites in the field.

       70.     Defendant Sonia Muñoz would regularly yell at workers, including the

Agricultural Worker Plaintiffs, for taking too long when they went to the bathroom.

       71.     As a result of the inaccessibility of the toilets and Defendant Sonia Muñoz

ordering them to limit their time in the toilets, Agricultural Worker Plaintiffs were forced to

relieve themselves in the fields on multiple occasions.

       72.     The Agricultural Worker Plaintiffs suffered mental anguish and humiliation and

other emotional harm because of the poor work and field sanitation conditions.

                                       Housing Conditions

       73.     During the course of the Agricultural Worker Plaintiffs’ and Plaintiff Yolanda

Salazar’s employment, all Plaintiffs were housed in housing owned or controlled by Defendants.

       74.     Upon information and belief, J&S Defendants did not possess the requisite

certification authorizing them to house migrant farmworkers.

       75.     Golden Meadows and CIP did not take reasonable steps to determine whether

J&S Defendants possessed the requisite certification authorizing them to house migrant

farmworkers.

                                                 17
       2:18-cv-02161-SEM-EIL # 47             Page 18 of 30



       76.     Upon information and belief J&S Defendants owned, leased or maintained a legal

interest in the two properties used to house the Plaintiffs.

       77.     Plaintiff Yolanda Salazar lived in the migrant worker housing provided by

Defendants.

       78.     Plaintiff Y.V. is the child of Plaintiff Blanca Valencia and at all times relevant to

this action, lived with Plaintiff Blanca Valencia in the migrant worker housing provided by

Defendants but was not employed by Defendants.

       79.     Plaintiff F.R. is the child of Plaintiff Maria Dolores Rodriguez and at all times

relevant to this action, lived with Plaintiff Maria Dolores Rodriguez in the migrant worker

housing provided by Defendants but was not employed by Defendants.

       80.     J&S Defendants arranged for and assigned Plaintiffs, Maria Ofelia Hinojosa,

Francisco Hinojosa, Yolanda Salazar, Ernesto Betancourt, and Enrique Salazar, to be housed at

201 East Conron Avenue, Danville, Illinois (“Conron Avenue Housing”).

       81.     J&S Defendants arranged for and assigned Plaintiffs, Maria Dolores Rodriguez,

Gloria Angelica Rodriguez, Dalila Rodriguez, F.R., J. A. R., David Rodriguez, Blanca Valencia,

Maria Jose Valencia, Sergio Valencia, and Y.V., to be housed at 210 Tennessee Avenue,

Danville, Illinois (“Tennessee Avenue Housing”).

       82.     Defendants failed to provide all Plaintiffs with beds or cots at either the Conron

Avenue Housing or the Tennessee Avenue Housing. As a result Plaintiffs were required initially

to either sleep on the floor or purchase their own bed or cot.

       83.     About thirty-five (35) individuals were housed at the Conron Avenue Housing,

including single men and families.

       84.     The Conron Avenue Housing had only two (2) bathrooms.



                                                  18
       2:18-cv-02161-SEM-EIL # 47              Page 19 of 30



       85.     The two (2) bathrooms in the Conron Avenue Housing were shared by all thirty-

five (35) individuals.

       86.     The toilets in the Conron Avenue Housing did not flush properly.

       87.     Neither bathroom in the Conron Avenue Housing was designated in English or

Spanish as being for men or women.

       88.     Standing water was permitted to accumulate outside of the Conron Avenue

Housing.

       89.     The Conron Avenue Housing suffered significant flooding and water damage due

to heavy rainfall on or about July 20, 2015.

       90.     J&S Defendants failed and refused to repair or address the water damage resulting

from the heavy rainfall on or about July 20, 2015.

       91.     Due to the unrepaired and unaddressed flooding and water damage at the Conron

Avenue Housing, mold spread throughout the basement.

       92.     Due to the unrepaired and unaddressed flooding and water damage at the Conron

Avenue Housing, Plaintiff, Enrique Salazar suffered damage to his personal belongings.

       93.     Defendants were aware or should have been aware of the significant water

damage, but permitted the Plaintiffs housed at the Conron Avenue Housing to continue to

occupy the house.

       94.     A total of ten (10) individuals, including both men and women, were housed in

the Tennessee Avenue Housing.

       95.     The Tennessee Avenue Housing had only two (2) rooms.

       96.     The Tennessee Avenue Housing had only one (1) bathroom.

       97.     There was no air conditioning or fans provided in the Tennessee Avenue Housing.



                                                  19
         2:18-cv-02161-SEM-EIL # 47            Page 20 of 30



         98.      The windows and doors of the Tennessee Avenue Housing did not have screens

and the windows did not open.

         99.      The kitchen sink in the Tennessee Avenue Housing was clogged and did not

properly drain.

         100.     The Tennessee Avenue Housing was infested with cockroaches.

         101.     Defendants knew or should have known about the substandard conditions, but

permitted the Plaintiffs housed at the Tennessee Avenue Housing to continue to occupy the

house.

         102.     All Plaintiffs suffered mental anguish and humiliation and other emotional harm

because of the poor housing conditions.

         103.     Defendants failed to ensure that the housing it provided to Plaintiffs actually

complied with the minimum safety and health standards specified under the AWPA and under

applicable state and federal law.

         104.     All Plaintiffs suffered actual monetary harm as a result of Defendants’ conscious

and deliberate actions and omissions related to the housing conditions.

                                          Breach of Contract

         105.     Defendants’ working arrangement with Agricultural Worker Plaintiffs and

Plaintiff Yolanda Salazar to work for 6 weeks at $8.25 an hour for all hours worked constituted a

contract with each of those Plaintiffs.

         106.     Defendant Sonia Munoz suspended Plaintiff David Rodriguez from work for four

(4) days without pay or lawful justification, in violation of the contract.

         107.     Plaintiffs Maria Hinojosa, Francisco Hinojosa, Yolanda Salazar and Ernesto

Betancourt were constructively discharged by virtue of Defendant Sonia Muñoz’s deliberate

actions which created intolerable working conditions.

                                                   20
       2:18-cv-02161-SEM-EIL # 47            Page 21 of 30



       108.    Defendant Sonia Munoz threatened to withhold pay or work from these Plaintiffs

and harassed and demeaned them whenever they complained about the living and working

conditions.

       109.    Defendants failed to pay Agricultural Worker Plaintiffs and Plaintiff Yolanda

Salazar at the agreed upon rate of $8.25 for all hours worked, in breach of their contracts.

       110.    Defendants violated the express and implied terms and conditions of employment

with these Plaintiffs, as a result, they breached the contract and working arrangements they had

with them.

       111.    Defendants’ actions were willful.

                                          COUNT I
                    Migrant and Seasonal Agricultural Worker Protection Act

       112.    Plaintiffs incorporate and re-allege paragraphs 1 through 111 of this Complaint, as

though set forth herein.

       113.    This Count arises from Defendants’ violation of the AWPA as described more

fully in paragraphs 39 - 111, supra.

       114.    Defendants violated the rights of all Agricultural Worker Plaintiffs under the

AWPA by

               a.       failing to disclose in writing the terms and conditions of employment at

               the time Agricultural Worker Plaintiffs were recruited, in violation of 29

               U.S.C. § 1821(a);

               b.       failing to provide required written information and disclosures to the

               Agricultural Worker Plaintiffs in their native language, Spanish, or failed to

               provide at all, in violation of 29 U.S.C. § 1821(g);




                                                 21
       2:18-cv-02161-SEM-EIL # 47             Page 22 of 30



               c.      failing to make, keep, and preserve adequate payroll records, in violation

               of 29 U.S.C. § 1821(d)(1);

               d.      failing to pay workers’ wages owed when due, in violation of 29 U.S.C.

               § 1822(a); and

               e.      failing to comply with the terms of the working arrangements without

               justification, in violation of 29 U.S.C. § 1822(c).

       115.    Defendants also violated the rights of all the Plaintiffs under the AWPA by

               a.      failing to ensure sanitary and safe working conditions in the field, in

               violation of 29 U.S. Code § 1822(c);

               b.      failing to ensure that the housing Defendants provided to Plaintiffs

               complied with applicable substantive federal and state health and safety standards,

               in violation of 29 U.S.C. § 1823(a); and

               c.      failing to post certification of compliance with Federal and State health

               and safety standards, in violation of 29 U.S.C. § 1823(b)(1).

       116.    J&S Defendants further violated the rights of all the Plaintiffs under the AWPA

by failing to have valid authorization for the migrant housing provided to Plaintiffs, in violation

of 29 U.S.C. § 1812(3).

       117.    Golden Meadows and CIP further violated the rights of all Plaintiffs under the

AWPA by failing to take reasonable steps to determine that the J&S Defendants possessed valid

registration certificates, in violation of 29 U.S.C. § 1842.

       118.    The violations of the AWPA were the natural consequences of the conscious and

deliberate actions of Defendants and, thus, were intentional within the meaning of the AWPA,

20 U.S.C. § 1854(c)(1).



                                                 22
       2:18-cv-02161-SEM-EIL # 47             Page 23 of 30



       119.    Prior to instituting this action and in consideration of 29 U.S.C. § 1854(c)(2),

Plaintiffs, through their attorneys, attempted to resolve their claims against Defendants without

resorting to litigation, but these efforts were unsuccessful.

                                         COUNT II
              Violation of the Federal Labor Standards Act – Minimum Wages

       120.    Plaintiffs incorporate and re-allege paragraphs 1 through 119 of this Compliant, as

though set forth herein.

       121.    This count arises from Defendants’ violation of the FLSA, for Defendants’ failure

to pay Plaintiffs the federally-mandated minimum rate of pay for all hours they worked for

Defendants as described more fully in paragraphs 51 - 58, supra.

       122.    Plaintiffs were directed to work by Defendants and in fact did work, but were not

compensated at least the federally-mandated minimum wage for all time worked.

       123.    Plaintiffs were not exempt from the minimum wage provisions of the FLSA.

       124.    Plaintiffs were entitled to be compensated not less than the federally mandated

minimum wage for all hours worked for Defendants in individual work weeks.

       125.    Defendants did not pay Plaintiffs the federally mandated minimum wage for all

hours they worked.

       126.    Defendants’ failure to pay Plaintiffs as required was willful.

       127.    Defendants’ failure to pay Plaintiffs the federally mandated minimum wage rate

for all hours worked in individual work weeks violated the FLSA.

       128.    Plaintiffs are entitled to their unpaid minimum wages, an additional equal amount

in liquidated damages, a reasonable attorney’s fee, and costs of court.

                                           COUNT III
               Violation of the Illinois Minimum Wage Law – Minimum Wages



                                                 23
        2:18-cv-02161-SEM-EIL # 47              Page 24 of 30



        129.    Plaintiffs incorporate and re-allege paragraphs 1 through 128 of this Compliant, as

though set forth herein.

        130.    This Count arises from Defendants violation of the IMWL for Defendants’ failure

to pay Plaintiffs the Illinois-mandated minimum wages for all hours worked in individual work

weeks as described more fully in paragraphs 51 - 58, supra.

        131.    Defendants suffered and permitted Plaintiffs to work in certain work weeks in the

three years prior to Plaintiffs filing this lawsuit.

        132.    Plaintiffs were not exempt from the minimum wage provisions of the IMWL.

        133.    Plaintiffs were entitled to be paid not less than the Illinois-mandated minimum

wage for all hours worked in individual work weeks.

        134.    Defendants did not pay Plaintiffs the Illinois-mandated minimum wage for all

hours worked in individual work weeks.

        135.    Defendants’ failure to pay Plaintiffs the Illinois-mandated minimum wage rate for

all hours worked in individual work weeks was a violation of the IMWL.

        136.    Pursuant to 820 ILCS 105/12(a), Plaintiffs are entitled to recover unpaid wages

for three (3) years prior to the filing of this suit plus statutory damages of 2%, reasonable

attorney’s fees, and costs.


                                         COUNT IV
         Violation of the Illinois Wage Payment and Collection Act – Unpaid Wages

        137.    Plaintiffs incorporate and re-allege paragraphs 1 through 136 of this Compliant, as

though set forth herein.




                                                       24
           2:18-cv-02161-SEM-EIL # 47            Page 25 of 30



           138.   This Count arises from Defendants’ violation of the IWPCA, 820 ILCS 115/1 et

seq., for their failure to compensate Plaintiffs for wages for all time worked at the rate agreed to

by the parties as described more fully in paragraph 51 - 58, supra.

           139.   During the course of their employment with Defendants, Plaintiffs had an

agreement within the meaning of the IWPCA to be compensated for all hours worked at the rate

agreed to by the parties.

           140.   Defendants did not pay Plaintiffs for all hours worked at the rates agreed to by the

parties.

           141.   Defendants’ failure to pay Plaintiffs for all time worked at the rate agreed to by

the parties violated the IWPCA.

           142.   Plaintiffs are entitled to be paid for all time at the rate agreed to by the parties.

           143.   Pursuant to 820 ILCS 115/14(a), Plaintiffs are entitled to recover unpaid wages

for ten (10) years prior to the filing of this suit, statutory damages of 2%, reasonable attorney’s

fees, and costs.

                                              COUNT V
                             Violation of the Illinois Field Sanitation Act

           144.   Agricultural Worker Plaintiffs incorporate and re-allege paragraphs 1 through 143

of this Compliant, as though set forth herein.

           145.   This Count arises from Defendants’ violation of the IFSA as described more fully

in paragraphs 59 - 72, supra. Defendants violated the rights of Agricultural Worker Plaintiffs

under the IFSA by

                  a.      failing to provide potable drinking water during the work day, in violation

                  of 210 ILCS § 105/7 and 77 Ill. Adm. Code § 910.40(c);




                                                     25
       2:18-cv-02161-SEM-EIL # 47             Page 26 of 30



               b.      failing to provide at least one gallon per day of water for each worker, in

               violation of 77 Ill. Adm. Code § 910.40(a);

               c.      failing to dispense water in single-use drinking cups and permitting the

               use of common drinking cups, in violation of 210 ILCS § 105/7 and 77 Ill. Adm.

               Code § 910.40(e);

               d.      failing to provide toilet facilities located within one-quarter-mile walk of

               each worker’s place of work in the field, in violation of 210 ILCS § 105/9 and 77

               Ill. Adm. Code § 910.60;

               e.      denying use of toilet and drinking facilities, in violation of 210 ILCS §

               105/10;

               f.      failing to provide clean and sanitary toilet facilities, in violation of 210

               ILCS § 105/5 and 77 Ill. Adm. Code § 910.20(f); and

               g.      failing to provide toilet paper, in violation of 210 ILCS § 105/5 and 77 Ill.

               Adm. Code § 910.20(g).

       146.    Defendants’ violations of the IFSA were willful within the meaning of the Act.

                                           COUNT VI
                      Violation of the Illinois Migrant Labor Camp Law

       147.    Agricultural Worker Plaintiffs incorporate and re-allege paragraphs 1 through 146

of this Compliant, as though set forth herein.

       148.    This Count arises from Defendants violation of the IMLCL as described more

fully in paragraphs 73 - 104, supra.

       149.    Defendants violated the rights of Agricultural Worker Plaintiffs living in the

       150.    Conron Avenue Housing under the IMLCL, 210 ILCS § 110/10, by



                                                 26
      2:18-cv-02161-SEM-EIL # 47           Page 27 of 30



             a.     failing to provide beds or cots in rooms used for sleeping, in violation of

             77 Ill. Adm. Code § 935.40(c)(7);

             b.     failing to provide one toilet per fifteen (15) people, in violation of 77 Ill.

             Adm. Code § 935.65(a)(1); and

             c.     failing to provide separate toilet rooms for men and women and clearly

             designate them as such in English and Spanish, in violation of 77 Ill. Adm. Code

             § 935.65(a)(4).

      151.   Defendants violated the rights of Agricultural Worker Plaintiffs living in the

Tennessee Avenue Housing under the IMLCL, 210 ILCS § 110/10, by

             a.     failing to provide beds or cots in rooms used for sleeping, in violation of

             77 Ill. Adm. Code § 935.40(c)(7);

             b.     failing to provide housing with proper ventilation via windows that open

             or mechanical ventilation in violation of 77 Ill. Adm. Code § 935.40(c)(5);

             c.     failing to provide housing free from animal or insect vectors or pests in

             violation of 77 Ill. Adm. Code § 935.40(c)(9);

             d.     failing to provide screens for all exterior openings in violation of 77 Ill.

             Adm. Code § 935.40(c)(6);

             e.     failing to repair malfunctioning plumbing in violation of 77 Ill. Adm.

             Code 935.50(d); and

             f.     failing to provide separate toilet rooms for men and women and clearly

             designate them as such in English and Spanish, in violation of 77 Ill. Adm. Code

             935.65(a)(4).

      152.   Defendants’ violations of the IMLCL were willful within the meaning of the Law.


                                               27
       2:18-cv-02161-SEM-EIL # 47            Page 28 of 30



                                           COUNT VII
                                        Breach of Contract

       153.    Plaintiffs reincorporate and re-allege paragraphs 1 through 152 of this Complaint

as though fully set forth herein.

        154.   This Count sets forth claims by Plaintiffs against Defendants for monetary relief

under state contract law.

        155.   Defendants entered into employment contracts with Plaintiffs as described more

fully in paragraphs 39 - 48, and 108 - 115, supra.

        156.   Defendants breached the contracts of employment into which they entered with

Plaintiffs by failing to comply with the promised terms and conditions of employment as

described more fully in paragraphs 39 - 48, supra.

        157.   As a direct consequence of Defendants’ breach of the employment contract,

        158.   Plaintiffs suffered substantial injury.

        159.   Defendants are therefore liable to Plaintiffs for actual, incidental, and

consequential damages.

                                     PRAYER FOR RELIEF

        WHEREFORE, Plaintiffs request that, as the law applies to them, this Court grant them

the following relief:

               a.       Enter a declaratory judgment that Defendants violated Plaintiffs’ rights

               under the AWPA;

               b.       Enter a declaratory judgment that Defendants violated Agricultural

               Worker Plaintiffs and Plaintiff Yolanda Salazar’s rights under the FLSA,

               the IMWL, and the IWPCA;

               c.       Enter a declaratory judgment that Defendants violated the Agricultural

                                                 28
2:18-cv-02161-SEM-EIL # 47        Page 29 of 30



     Worker Plaintiffs’ rights under the IFSA, and the IMLCL;

     d.      Permanently enjoin Defendants from further violations of the AWPA, the

     FLSA, the IMWL, the IWPCA, the IFSA and the IMLCL;

     e.      Award Agricultural Worker Plaintiffs and Plaintiff Salazar their unpaid

     minimum wages and an equal amount as liquidated damages for

     Defendants’ violation of the FLSA;

     f.      Award Plaintiffs their actual damages, or, alternatively, statutory damages

     of $500 per person per violation, that applies to them, for Defendants’ violations

     of the AWPA;

     g.      Award Agricultural Worker Plaintiffs and Plaintiff Salazar their unpaid

     minimum wages and statutory damages for Defendants’ violation of the

     IMWL;

     h.      Award Agricultural Worker Plaintiffs and Plaintiff Salazar their unpaid

     wages and statutory damages for Defendants’ violation of the IWPCA;

     i.      Declare that Defendants’ breached Agricultural Worker Plaintiffs and

     Plaintiff Salazar’s employment contract with Defendants;

     j.      Award Agricultural Worker Plaintiffs and Plaintiff Salazar their actual,

     incidental, and consequential damages resulting from Defendants’ breach of

     contract;

     k.      Award Plaintiffs prejudgment and post-judgment interest as allowed by

     law;

     l.      Awarding Agricultural Worker Plaintiffs and Plaintiff Salazar their costs

     and reasonable attorney’s fees; and


                                      29
      2:18-cv-02161-SEM-EIL # 47        Page 30 of 30



             m.    Award Plaintiffs such other relief as this Court deems just and proper.



Dated: 1/30/2019                         Respectfully submitted,


                                         s/Yolanda Carrillo                            _
                                         Yolanda Carrillo
                                         Illinois Bar No.: 6305590
                                         Illinois Migrant Legal Assistance Project
                                         Legal Assistance Foundation of Chicago
                                         120 South LaSalle Street, Suite 900
                                         Chicago, Illinois 60603
                                         Phone: (312) 229-6363
                                         ycarillo@lafchicago.org

                                         s/Lakshmi Ramakrishnan                        _
                                         Lakshmi Ramakrishnan
                                         Texas Bar No. 24037324
                                         Texas RioGrande Legal Aid, Inc.
                                         301 S. Texas Ave.
                                         Mercedes, TX 78570
                                         Phone: (956)447-4850
                                         Fax: (956)825-7035
                                         lramakrishnan@trla.org

                                         ATTORNEYS FOR PLAINTIFFS




                                            30
